Citation Nr: 1617100	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a voiding dysfunction, claimed as chronic urinary tract infections.

3.  Entitlement to service connection for finger disabilities of the left hand.

4.  Entitlement to service connection for finger disabilities of the right hand.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for rheumatoid arthritis.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1978 and from September 1982 to October 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

As to the claims relating to the urinary tract and fingers issues, these issues were not specifically listed in the Veteran's March 2010 substantive appeal (VA Form 9).  In Percy v. Shinseki, 23 Vet. App 37 (2009), the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d) (3) , the language used by Congress in enacting the statute for filing a NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a NOD had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and Substantive Appeal requirements).  The Court  stated that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: 'notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination' and '[i]f no notice of disagreement is filed... within the prescribed period, the action or determination shall become final.'"  Id.

In Percy, the appellant had filed a timely NOD but failed to file a substantive appeal as to all of the issues on appeal.  Id. at 38.  As the Court found the filing of a substantive appeal was permissive, the filing of the mandatory NOD in Percy allowed the Board to assume jurisdiction of the issues not included in the original substantive appeal.  Id. at 46-47.  Given the rationale underlying Percy, the May 2015 supplemental statement of the case listing the issues in question, the March 2016 informal hearing presentation stating that such issues are on appeal indicating reliance by the Veteran, the desire to provide timely appellate review, and a lack of any prejudice to the Veteran in this matter, the Board will proceed with deciding the claims relating to the urinary tract and fingers disabilities.

The Board notes that in February 2011 the Veteran filed a claim for TDIU. An April 2012 rating decision denied the Veteran's claim for TDIU. As the Veteran asserts that he is unemployable as a result of the service-connected issues on appeal, TDIU is considered "part and parcel" of the underlying claims.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) ("it is clear from our jurisprudence that an initial claim for benefits for a particular disability might also include an assertion of entitlement to TDIU based on that disability").  Thus, this issue is inextricably intertwined with the increased rating issues on appeal and must be addressed by the RO.

The issues of entitlement to service connection for fibromyalgia and arthritis have been raised by the record in a December 2007 statement but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action to include providing the Veteran the necessary claims form.  38 C.F.R. § 19.9(b) (2015).  See also 38 C.F.R. § 3.150(a) (2015) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (2015) (describing the manner and methods in which a claim can be initiated and filed).

The issues of entitlement to service connection for diabetes mellitus, a voiding dysfunction, finger disabilities of the left hand, finger disabilities of the right hand, a lumbar spine disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran does not have rheumatoid arthritis which is related to service.


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for rheumatoid arthritis.  Additionally, as discussed more thoroughly below, the Veteran now contends he does not have rheumatoid arthritis.  For these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on the behalf of the Veteran be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In a December 2007 statement, the Veteran claimed service connection for osteoarthritis and fibromyalgia (as referred in the introduction to this decision).  In an April 2009 notice of disagreement, the Veteran indicated that he had been misdiagnosed with rheumatoid arthritis and that he actually had ostearthritis, fibromyalgia and cervical and lumbar spine disabilities.

The Board notes that neither the VA nor private treatment notes nor the VA examination reports reflect that the Veteran has had rheumatoid arthritis during the pendency of the claim or at any time. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (the Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  This conclusion is supported by the Veteran's own statements that he has no current rheumatoid arthritis, and the Veteran is competent to make this statement.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Veteran competent to report a contemporaneous medical diagnosis).

The Board notes that a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  Here, however, where a claim for service connection for a particular disorder is not support by evidence of current disability and claims for service connection for other disabilities are being remanded or referred, denial of the claim on the basis of no current disability is warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) the existence of a current disability is a necessary element of any service connection claim).

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for rheumatoid arthritis is denied.


REMAND

First, the Board notes that it does not appear that the RO has requested the Veteran's service personnel records through official sources in connection with the instant claims.  Some personnel records, submitted by the Veteran, are of record.  The Veteran has contended he has disabilities due to Agent Orange, radiation exposure, and asbestos, and the personnel records would be helpful in addressing these contentions.  In addition, it is not clear whether the Veteran had service in Southwest Asia during his second period of service, and this is relevant to the issues on appeal as well.  Thus, service personnel records should be requested and obtained on remand.

Additionally, the Veteran's DD 214s indicate over two years of inactive service.  The AOJ should request details concerning any Reserve or Guard service and obtain any outstanding, relevant records identified by the Veteran.

Concerning the Veteran's claim for service connection for disabilities related to radiation, a July 1976 examination report indicates a 2.053 REM lifetime dosage.  VA must ensure that the development required under 38 C.F.R. § 3.311 (2015), applicable to claims based on exposure to ionizing radiation,  is undertaken.  The record does not indicate that the RO undertook any such development.  Thus, the AOJ must ensure proper development of the Veteran's claims concerning exposure to ionizing radiation before the Board may fully adjudicate his claims.

Also, an April 1989 service treatment record indicates that the Veteran filled out an asbestos questionnaire, implying that exposure had occurred.  On remand, the AOJ must develop this claim in accordance with VA guidelines for adjudicating claims involving asbestos exposure in the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 2 (updated August 7, 2015). The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993).

A September 1985 service treatment record indicates that the Veteran had lower back pain with muscle spasm.  The Veteran was afforded a VA examination concerning his lumbar spine disability in July 2006 but the examiner could come to no conclusion regarding a relationship to service without resorting to speculation.  As argued by the Veteran's representative in the March 2016 Appellant's brief, such opinions are disfavored and a new opinion on this question is therefore warranted.

In a statement dated September 2007, the Veteran additionally indicates that his urinary tract disorder first began with a twisted testicle in 1988.  The Veteran and his spouse, in April 2009 statements, indicate that his hand locking began during active service and eventually manifested in the now-diagnosed arthritis.

The Veteran should be afforded VA examinations considering all of the claimed disabilities and all of the theories of causation to include, but not limited to, any conceded radiation, Agent Orange or Asbestos exposure, Benzene, Petroleum, second hand smoke and other chemical or hazardous material exposure the Veteran credibly contends during active duty.  The examiner must also consider the Veteran's allegations concerning conditions which began in-service manifesting in currently claimed disabilities.  If the Veteran is determined to have service in the Southwest Asia Theater of operations during the Persian Gulf War, entitlement to service connection based on undiagnosed illness and medically unexplained chronic multisymptom illness should be considered.

As to the claim of entitlement to TDIU, the Board finds that the issue is inextricably intertwined with the claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to supply any details about any Guard or Reserve service indicated in his DD 214s and attempt to obtain any pertinent records.  

2.  Request the Veteran's service personnel records through official sources.  Determine whether the Veteran was exposed to Agent Orange or served in the Southwest Asia Theater of operations during the Persian Gulf War.

3.  Complete the steps of VA Adjudication Procedure Manual M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 2, for determining whether service connection is warranted on the basis of claimed asbestos exposure during service.

4.  Undertake the development required under 38 C.F.R. § 3.311 with regard to radiation exposure.

5.  The Veteran should be scheduled for a VA examination in order to ascertain whether the currently claimed conditions are related to any incident of service, to include the aforementioned theories of causation concerning chemical or hazardous materials exposure, or any credibly claimed symptomatology in-service.  If the Gulf War presumptions are for application, those must also be considered.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.   The examiner should read the entirety of this remand.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

6.  Thereafter, the claims should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


